Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                         Detailed Action
                                                101 Rejection

Claims 15-20 claim an invention which  is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims broadly interpreted in light of the specification, does not preclude transitory signals.
  At paras. 43 and 44 of the specification,   the specification can include, but are not limited to a non-transitory signals. The specification does not exclude the use of transitory signals and the claim language is broad enough to include  transitory signals. 

                                                        112F Invocation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
     This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  imager configured, navigation system configured; claims 8-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

     Claim(s) 1, 8 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Platzer (2017/0285178).



With respect to claim 1, Platzer teaches a method o f detecting a first type of target (sea vessel) having a corresponding known properties (speed and bearing), comprising: imager 240 for capturing a first image frame that includes first image frame data, see para. 66, line 2 at a first time (particular time) regarding the object.   Platzer teaches obtaining with an inertial navigation system (satellite 120) associated with the imager, first location data (para. 66, lines 6-7) at a first aiming time (particular time, see also para. 68). Platzer teaches capturing with the imager, a second image frame, para. 66 line 3) that includes a second image frame data, see para. 66, lines 3-4 at a second capture time (slight delay in time in that the time is approximately but not exactly the first particular time). Platzer teaches obtaining second location data via satellite 120 as the inertial navigation system for identifying a second image at a second image capture time. Platzer teaches generating combined image frame data  of the first and second images that were captured, via the processor for performing triangulations, see para. 67.  Platzer teaches identifying a target (see para. 66, lines 14-17) regarding the sea vessel in the combined image through triangulation as a function of  the vessel’s speed and bearing, as the known properties. 

     With respect to claim 8, Platzer teaches a detection system illustrated by figures  2 and 8 for detecting   a sea vessel having corresponding known properties (speed and bearing), comprising: an image 240 for capturing a first  image frame at a first time and a second image frame at a second time  wherein an object is identified in the first and second frames; an inertial navigation system via satellite  120 coupled to the imager 240 for identifying the first and second locations  at first and second distinct times; an 

      With respect to claim 15, Platzer teaches a tangible computer readable medium (para. 88, line 3) storing instructions (para. 88, line 4), executed by a processor ( para. 88, lines 11-15) within a system  comprising the image processor (para. 66) an imager 240 and an inertial navigation system 120 causing the imager to implement a method of detecting a sea vessel with known properties (speed  and bearing, see para. 68) comprising: imager 240 for receiving a first image frame that includes first image frame data, see para. 66, line 2 at a first time (particular time) regarding the object.   Platzer teaches obtaining with an inertial navigation system (satellite 120) associated with the imager, first location data (para. 66, lines 6-7) at a first aiming time (particular time, see also para. 68). Platzer teaches imager 240 for receiving a second image frame, para. 66 line 3) that includes a second image frame data, see para. 66, lines 3-4 at a second capture time (slight delay in time in that the time is approximately but not exactly the first particular time). Platzer teaches receiving second location data via satellite 120 as the inertial navigation system for identifying a second image at a second image capture time. Platzer teaches generating combined image frame data  of the first and second images that were captured, via the processor for performing triangulations, see para. 

                      Claims Objected To As Containing Allowable Matter

Claims 2-7 and  9-14  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Claims 16-20 contain allowable matter if amended to include the  limitations of the base claim and overcoming the  Sect. 101 rejected cited above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JEROME GRANT II/Primary Examiner, Art Unit 2664